Citation Nr: 9931625	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1974 and from September 1974 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On a VA Form 9, received at the RO in November 1998, the 
veteran indicated that she wanted a hearing before a Member 
of the Board at the RO.  In a letter dated in August 1999, 
the Board contacted the veteran to clarify her hearing 
request.  She was notified that if she did not respond within 
30 days of the date of the letter, it would be assumed that 
she still wanted a hearing before a Member of the Board at 
the RO and arrangements would be made to have her case 
remanded for such a hearing.  The letter was returned by the 
post office with a notation "Attempted, Not Known".

The Board notes that there appears to be some confusion 
regarding the veteran's last name.  The Board addressed the 
August 1999 letter to the veteran under the name listed on 
the service discharge documents; however, the veteran used 
another last name when she submitted her VA Form 9.  On 
remand, the RO should send notice of the scheduled hearing to 
the veteran under both names and request that she submit 
documentation regarding any name change.

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
her for a personal hearing before a 
Member of the Board at the local office.  
Notice of the hearing should be sent to 
the veteran under the name shown on the 
VA Form 9 received in November 1998 as 
well as the name shown on service 
discharge documents.  The veteran should 
also be asked to submit documentation of 
her name change. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


